SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30, 2009 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1200 Main Street Kansas City, Missouri64105 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) 000-51873 KANSAS CITY POWER & LIGHT COMPANY 44-0308720 (A Missouri Corporation) 1200 Main Street Kansas City, Missouri64105 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This combined Current Report on Form 8-K is being furnished by Great Plains Energy Incorporated (Great Plains Energy) and Kansas City Power & Light Company (KCP&L).KCP&L is a wholly owned subsidiary of Great Plains Energy and represents a significant portion of its assets, liabilities, revenues, expenses and operations.Thus, all information contained in this report relates to, and is furnished by, Great Plains Energy.Information that is specifically identified in this report as relating solely to Great Plains Energy, such as its financial statements and all information relating to Great Plains Energy’s other operations, businesses and subsidiaries, including KCP&L Greater Missouri Operations Company (GMO), does not relate to, and is not furnished by, KCP&L.KCP&L makes no representation as to that information.Neither Great Plains Energy nor GMO has any obligation in respect of KCP&L’s debt securities and holders of such securities should not consider Great Plains Energy’s or GMO’s financial resources or results of operations in making a decision with respect to KCP&L’s debt securities.Similarly, KCP&L has no obligation in respect of securities of Great Plains Energy or GMO. Item 7.01 Regulation FD Disclosure From November 1 through November 4, 2009, Great Plains Energy will participate in meetings with investors at the 2inancial Conference, and will make a presentation scheduled for 7:30 a.m. Eastern Time on November 3, 2009.An audio-only webcast link and the presentation slides will be made available in the Investor Relations section of Great Plains Energy’s website at www.greatplainsenergy.com.A copy of the presentation slides to be used in the investor meetings and presentation is attached hereto as Exhibit 99.1. The presentation slides contain information regarding KCP&L.Accordingly, information in the presentation slides relating to KCP&L is also being furnished on behalf of KCP&L. The information under this Item 7.01 and in Exhibit 99.1 hereto is being furnished and shall not be deemed filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended.The information under this Item 7.01 and Exhibit 99.1 hereto shall not be deemed incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, unless otherwise expressly indicated in such registration statement or other document. Item 9.01 Financial Statements and Exhibits (d)Exhibit No. 99.1 2009 EEI Financial Conference presentation slides (furnished and not deemed filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS ENERGY INCORPORATED /s/ Michael W. Cline Michael W. Cline Vice President-Investor Relations and Treasurer KANSAS CITY POWER & LIGHT COMPANY /s/ Michael W. Cline Michael W. Cline Vice President-Investor Relations and Treasurer Date:October 30, 2009. Exhibit Index Exhibit No. Title 99.1 2009 EEI Financial Conference presentation slides (furnished and not deemed filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended).
